UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6300



DAVID FERRELL SULLIVAN,

                                            Petitioner - Appellant,

          versus


RICHARD    SMITH,    Warden,   Tyger River
Correctional Institution; HENRY MCMASTERS,
Attorney General of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:05-730-HFF)


Submitted: March 30, 2006                     Decided: April 10, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Farrell Sullivan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             David Sullivan seeks to appeal the district court’s order

adopting the magistrate judge’s recommendation to                    dismiss without

prejudice Sullivan’s 28 U.S.C. § 2254 (2000) petition, as well as

the court’s denial of his motion for reconsideration. These orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                             28 U.S.C.

§    2253(c)(2)     (2000).       A    prisoner      satisfies     this   standard    by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose    v.   Lee,   252    F.3d       676,    683    (4th   Cir.   2001).      We   have

independently reviewed the record and conclude that Sullivan has

not made the requisite showing. Accordingly, we deny a certificate

of    appealability       and   dismiss        the   appeal.       Further,    we   deny

Sullivan’s motion to authorize the preparation of transcripts at

government expense.         We dispense with oral argument, because the

facts and legal contentions are adequately presented in the




                                             - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -